       Case 1:21-cr-00383-ER Document 22 Filed 08/31/21 Page 1 of 1




                                              August 31, 2021

By ECF

Honorable Edgardo Ramos                                        x
United States District Court
Southern District of New York
40 Foley Square                                                    .
New York, New York 10007                             08/31/2021

Re:    United States v. Jose Urena Garcia, 21 Cr. 383 (ER)

Dear Judge Ramos:

        I write on consent (Assistant U.S. Attorney Micah Ferguson and Pretrial Services
Officer Jonathan Lettieri) to respectfully request that the Court modify Mr. Urena’s bail
conditions by permitting the temporary removal of his electronic monitoring bracelet at
the discretion of his Pretrial Officer, Mr. Lettieri. Mr. Urena has been in treatment for an
injury that preceded his arrest, and needs to have an MRI scan of his leg. (The bracelet
must be removed in order to have the scan.)

       Thank you for your consideration of this request.

                                              Respectfully submitted,


                                              /s/
                                              Martin Cohen
                                              Assistant Federal Defender
                                              (212) 417-8737

cc.:   Micah Ferguson, Esq., by ECF
       Jonathan, Lettieri, Esq., by e-mail
